Citation Nr: 1829624	
Decision Date: 06/28/18    Archive Date: 07/02/18

DOCKET NO.  08-26 382	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder; other than a cognitive disability, but to include depression, anxiety, nerve condition, schizophrenia, and bipolar disorder.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In November 2014, after reopening the claim of entitlement to service connection for an acquired psychiatric disorder, other than a cognitive disability, but to include depression, anxiety, nerve condition, schizophrenia, and bipolar disorder, the Board remanded it for further development (hereinafter referred to as the claim of entitlement to an acquired psychiatric disorder).  Then, in January 2018, the Board denied that claim and remanded the issue of entitlement to service connection for sleep apnea.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904.    

After the Board's above-mentioned January 2018 Board decision, the Veteran's attorney submitted a motion to vacate that decision.  That motion was based on the fact that, in December 2017, less than two months before that January 2018 decision, the Veteran's attorney submitted a motion in which he requested that the Board wait 90 days before adjudicating the claim of entitlement to service connection for an acquired psychiatric disorder, and that motion was not ruled on prior to the January 2018 decision.  See Motion to Vacate received in April 2018.  The Board finds that the facts that the Veteran's motion for an extension was not ruled on prior to the January 2018 decision and that the claim of entitlement to service connection for an acquired psychiatric disorder was denied before expiration of the 90 days requested amounts to a denial of due process of law.

Accordingly, the January 2018 Board decision addressing the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for sleep apnea is vacated.




	                        ____________________________________________
	A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals




